         Case 4:17-cv-40011-TSH Document 74 Filed 12/26/18 Page 1 of 2


                                                                        FIIED
                                                                  CLERKS OFFICE
David Lynwood Toppin
465 Salisbury Street
Holden, Massachusetts                                                ni": 7.6 p:i 3-
978-669-0060
                                                              U.S.              COUET
                      "DISTRICT COURT OF THE UNITED SITATES"
                        FOR THE DISTRICT OF MASSACHUSETTS
                                   CENTRAL DIVISION



"UNITED STATES OF AMERICA"


       Plaintiff.
                                           )
       versus                              )       Case No. 4:17-CV-40011-TSH
                                           )
David Lynwood Toppin, in
      propria persona, et seq.

Defendant.                          )

             Motion to Approve of Stay on this Case Until Government is Funded

       Comes now, David Lynwood Toppin ("Toppin"), in propria persona, without Assistance

of Counsel with this limited and special Appearance with this Motion to Approve of Stay on this

Case Until Government is Funded with the requirement that the Deposition Date also be

extended as Toppin was getting Subpoenas for Depositions to be conducted on January 8"', 2019

to be signed by the Clerk today.

                                                          My Hand,




Motion to Approve of Stay on this Case Until Government is Funded        Page 1of 2
          Case 4:17-cv-40011-TSH Document 74 Filed 12/26/18 Page 2 of 2




                              IV. CERTIFICATE OF SERVICE

                I hereby certify that on December 26"', 2018, a copy of the foregoing Motion has
been made on all counsel of record by ECF and an original was filed into the District Court of
the United States. Paper service will be made on any party not being served by ECF, as notified
by the court.




Date December 26"'. 2018




Motion to Approve of Stay on this Case Until Government is Funded      Page 2 of 2
